Exhibit 10.1

 

AMENDMENT NO. 1

TO FOUR YEAR CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT (this “Amendment”) dated as
of June 13, 2013, is among EDWARDS LIFESCIENCES CORPORATION, a Delaware
corporation (the “Company”), the US BORROWERS (as defined in the Credit
Agreement referred to below) party hereto; the SWISS BORROWERS (as defined in
the Credit Agreement) party hereto; the JAPANESE BORROWERS (as defined in the
Credit Agreement) party hereto (the Company, the US Borrowers, the Swiss
Borrowers and the Japanese Borrowers being collectively called the “Borrowers”),
the SUBSIDIARY GUARANTORS (as defined in the Credit Agreement) party hereto,
BANK OF AMERICA, N.A., in its capacity as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”), Swing Line Lenders and Issuing
Bank, and each of the Lenders (as defined in the Credit Agreement) party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Administrative Agent, and the Lenders have entered
into that certain Four Year Credit Agreement dated as of July 29, 2011 (as
amended, modified, supplemented, restated, or amended and restated, to, but not
including, the date hereof, the “Credit Agreement”; capitalized terms used in
this Amendment not otherwise defined herein shall have the respective meanings
given thereto in the Credit Agreement), pursuant to which the Lenders have made
revolving credit facilities available to the Borrowers; and

 

WHEREAS, the Subsidiary Guarantors and the Administrative Agent have entered
into that certain Subsidiary Guarantee Agreement dated as of July 29, 2011
pursuant to which the Subsidiary Guarantors have guaranteed the payment and
performance of the obligations of the Borrowers under the Credit Agreement and
the other Loan Documents; and

 

WHEREAS, the Company and the other Borrowers have advised the Administrative
Agent and the Lenders that they desire to amend certain provisions of the Credit
Agreement to, among other things, (i) increase the Multicurrency Commitments
from the US Dollar Equivalent of $400,000,000 to the US Dollar Equivalent of
$650,000,000 (such increase to be allocated among the Lenders as set forth on
Schedule 2.01 attached hereto and referred to herein as the “Multicurrency
Commitment Increase”), and (ii) provide for the release of the obligations of
the Subsidiary Guarantors under the Subsidiary Guarantee Agreement upon the
Company’s obtaining certain debt ratings, in each case as more particularly set
forth below, and the Administrative Agent and the Lenders party hereto are
willing to effect such amendments on the terms and conditions contained in this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                     Amendments to Credit Agreement.  Subject
to the terms and conditions set forth herein, the Credit Agreement is hereby
amended by:

 

(a)                                 Adding the following definitions to Section
1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“Amendment No. 1 Effective Date” means June 13, 2013.

 

“Debt Rating” means, as of any date of determination, the debt rating of the
Company’s non-credit-enhanced, senior unsecured long-term debt as determined by
S&P and Moody’s (each a “Debt Rating”, and collectively, the “Debt Ratings”).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“US Subsidiary Guarantor Release Requirement” means that the Company has
obtained Debt Ratings of BBB-, with stable outlook, or higher from S&P and Baa3,
with stable outlook, or higher from Moody’s, as certified to the Administrative
Agent by the chief financial officer of the Company in a certificate in form and
substance (including any attachments thereto) reasonably satisfactory to the
Administrative Agent and its counsel, so long as at the time of obtaining such
Debt Ratings, (x) no Default or Event of Default exists or will result therefrom
and (y) the Borrowers are in compliance with the financial covenants set forth
in Section 6.07 and 6.08.

 

(b)                                 Amending and restating the definition of
“Designated Amount” in its entirety as follows:

 

“Designated Amount” means, at any time, the sum of (a) the aggregate outstanding
principal amount at such time of Debt of Material Subsidiaries (other than
Subsidiary Guarantors) that is permitted under clause (h) of Section 6.01, (b)
the aggregate outstanding investment or claim in excess of $50,000,000 held at
such time by Receivables Subsidiaries, as purchasers, assignees or other
transferees of (or of interests in) Receivables sold under clause (iv) of
Section 6.02(l), (c) the aggregate outstanding principal amount at such time of
Secured Debt permitted under the last paragraph of Section 6.02 and (d) the
aggregate amount at such time of the Attributable Debt in respect of Sale and
Leaseback Transactions permitted under Section 6.03. The parties hereto
acknowledge that if the US Subsidiary Guaranty Release

 

2

--------------------------------------------------------------------------------


 

Requirement has been satisfied and such satisfaction has been certified to the
Administrative Agent by the chief financial officer of the Company, the
reference to “(other than Subsidiary Guarantors)” shall be disregarded and such
determination of Designated Amount shall be calculated based on such Debt of all
Material Subsidiaries, except to the extent that any such Material Subsidiary is
a Subsidiary Guarantor; provided that the Designated Amount shall exclude any
Borrowings under this Agreement, including by any Subsidiary of the Company.

 

(c)                                  Adding the following sentence at the end of
the definition of “Multicurrency Commitment”:

 

The aggregate amount of the Multicurrency Commitments on the Amendment No. 1
Effective Date is the US Dollar Equivalent of $650,000,000.

 

(d)                                 Adding the following at the end of the first
sentence of Section 2.20(b) of the Credit Agreement before the period:

 

; provided that, if the US Subsidiary Guaranty Release Requirement has been
satisfied and such satisfaction has been certified to the Administrative Agent
by the chief financial officer of the Company, the Obligations of each Borrower
that is a US Subsidiary shall be several (and not joint) in nature

 

(e)                                  Deleting the existing Section 3.11 of the
Credit Agreement and inserting the following in lieu thereof:

 

SECTION 3.11              Subsidiary Guarantors.  At any time prior to the
satisfaction of the US Subsidiary Guaranty Release Requirement, the Subsidiary
Guarantors include all the Material Subsidiaries, other than Foreign
Subsidiaries and Receivables Subsidiaries.

 

(f)                                   Adding the following at the end of Section
5.09 of the Credit Agreement before the period:

 

; provided that, if the US Subsidiary Guaranty Release Requirement has been
satisfied and such satisfaction has been certified to the Administrative Agent
by the chief financial officer of the Company, (x) any then-existing Subsidiary
Guarantors shall be released from their obligations under the Subsidiary
Guarantee Agreement and the Indemnity, Subrogation and Contribution Agreement
(other than as to obligations that are expressly stated in the Subsidiary
Guarantee Agreement or the Indemnity, Subrogation and Contribution Agreement, as
the case may be, to survive termination thereof), (y) this Section 5.09 shall no
longer

 

3

--------------------------------------------------------------------------------


 

apply to require any additional US Subsidiaries to become Subsidiary Guarantors
and (z) the Administrative Agent shall, upon request of the Company, execute and
deliver to the Company such documentation as may be reasonably requested by the
Company from time to time to release any such Subsidiary Guarantors from their
obligations under the Subsidiary Guarantee Agreement and the Indemnity,
Subrogation and Contribution Agreement (other than as to obligations that are
expressly stated in the Subsidiary Guarantee Agreement or the Indemnity,
Subrogation and Contribution Agreement, as the case may be, to survive such
termination); provided that the Company may elect in its discretion to
redesignate a Material Subsidiary as a Subsidiary Guarantor by causing such
Material Subsidiary to provide a guaranty of the Obligations in favor of the
Administrative Agent and the Lenders (in their capacity as lenders hereunder) in
form and substance substantially in the form of Exhibit C or otherwise
reasonably satisfactory to the Administrative Agent, and thereafter such
Material Subsidiary shall be designated as a Subsidiary Guarantor; provided
further however that, whether prior to or after satisfaction of the US
Subsidiary Guaranty Release Requirement, no Material Subsidiary of the Company
shall guarantee (i) senior, unsecured notes issued by the Company, or (ii) any
other Debt of the Company in an aggregate principal amount of more than
$25,000,000, unless the following requirements are met: (1) such Debt shall at
all times rank pari passu with or junior in right of payment to the Obligations,
(2) such Debt shall be guaranteed only by one or more Subsidiaries that have
provided (or substantially simultaneously therewith provide) guaranties of the
Obligations in favor of the Administrative Agent and the Lenders (in their
capacity as lenders hereunder) in form and substance substantially in the form
of Exhibit C or otherwise reasonably satisfactory to the Administrative Agent,
and (3) in the event such Debt is entered into prior to the satisfaction of the
US Subsidiary Guaranty Release Requirement, such Debt does not restrict the
Guarantee Requirement

 

(g)                                  Adding the following sentence at the end of
Section 6.01 of the Credit Agreement:

 

The parties hereto acknowledge that if the US Subsidiary Guaranty Release
Requirement has been satisfied, the reference to “that is not a Subsidiary
Guarantor” set forth above in this Section 6.01 shall be disregarded and such
determination of Debt permitted by this Section 6.01 shall be made based on such
Debt of all Material Subsidiaries, except to the extent that any such Material
Subsidiary is a Subsidiary Guarantor.

 

4

--------------------------------------------------------------------------------


 

(h)                                 Adding the following at the end of clause
(A) of Section 6.04(a) of the Credit Agreement before the “and” at the end
thereof:

 

unless the US Subsidiary Guaranty Release Requirement has been satisfied

 

(i)                                     Adding the following at the end of
Section 6.04(b) of the Credit Agreement before the period:

 

and (iii) if the US Subsidiary Guaranty Release Requirement has been satisfied,
in the case of any merger or consolidation to which a Borrower shall be a party,
the survivor of such merger or consolidation shall be a Borrower

 

(j)                                    Deleting Section 6.06 of the Credit
Agreement and inserting the following in lieu thereof:

 

SECTION 6.06              Certain Restrictive Agreements. Permit the Company or
any Material Subsidiary to enter into any contract or other agreement that would
limit the ability of any Material Subsidiary to pay dividends or make loans or
advances to, or to repay loans or advances from, the Company or any other
Subsidiary (other than any Unrestricted Subsidiary (as defined below)); provided
that nothing in this section shall prohibit (a) covenants or agreements entered
into in connection with the incurrence of secured Debt permitted hereunder that
restrict the transfer of collateral securing such Debt, (b) agreements entered
into in connection with sales of Receivables that govern the application of
proceeds of sold Receivables, (c) any note purchase agreement, indenture or
similar agreement providing for the issuance of senior, unsecured notes by the
Company solely to the extent that (x) such note purchase agreement, indenture or
similar agreement does not contain restrictions similar to those contained in
this Section 6.06 that are more restrictive in any material respect than the
restrictions set forth in this Section 6.06; provided that, in any event such
note purchase agreement, indenture or similar agreement shall permit the payment
of the Obligations and the right to obtain guaranties as provided for herein and
(y) at the time of entering into any such note purchase agreement, indenture or
similar agreement, no Event of Default has occurred and is continuing or would
result therefrom, or (d) any agreement refinancing any Debt under any agreement
described in the foregoing clause (c) (but without any expansion of the scope of
the applicable covenants and events of default (however defined)).

 

For purposes of this Section 6.06, “Unrestricted Subsidiary” shall mean any
Subsidiary of the Company which is designated as and

 

5

--------------------------------------------------------------------------------


 

meets the requirements of an “Unrestricted Subsidiary” (or similar term) under a
note purchase agreement, indenture or similar agreement which provides for the
issuance of senior, unsecured notes by the Company; provided that, in no event
shall any Loan Party (or any Subsidiary which is a guarantor of the obligations
under any such note purchase agreement, indenture or similar agreement) be
considered an “Unrestricted Subsidiary.”

 

(k)                                 Deleting the existing  clause (i) of Article
VII of the Credit Agreement and inserting the following in lieu thereof:

 

(i)                                     the guarantee of any Subsidiary
Guarantor that is a Material Subsidiary under the Subsidiary Guarantee Agreement
(unless no such Person is required to be a “Subsidiary Guarantor” as a result of
the satisfaction of the US Subsidiary Guaranty Release Requirement) or the
Company’s guarantee under Article X shall not be (or shall be asserted by the
Company or any Subsidiary Guarantor not to be) valid or in full force and
effect; or

 

(l)                                     Adding the following at the end of the
first paragraph of Article VIII of the Credit Agreement before the period:

 

or if such Person is no longer required to be a “Subsidiary Guarantor” as a
result of the satisfaction of the US Subsidiary Guaranty Release Requirement

 

(m)                             Deleting the existing Schedules 2.01, 3.01 and
3.05 attached to the Credit Agreement and inserting Schedules 2.01, 3.01 and
3.05, respectively. attached hereto in lieu thereof.

 

2.                                        Funding of Loans with Incremental
Multicurrency Commitments.

 

(a)                                       On the Amendment No. 1 Effective Date
(as hereinafter defined), (i) each Lender that is increasing its Multicurrency
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other relevant Lenders, as being required in order to cause,
after giving effect to such increase and the application of such amounts to make
payments to such other relevant Lenders, the outstanding Multicurrency Revolving
Committed Loans (and risk participations in outstanding Swing Line Loans and L/C
Exposure) to be held ratably by all Lenders in accordance with their respective
Multicurrency Commitment Percentages (as revised by this Amendment), and (ii)
the Borrowers shall be deemed to have prepaid and reborrowed the outstanding
Multicurrency Revolving Committed Loans as of the Amendment No. 1 Effective Date
to the extent necessary to keep the outstanding Multicurrency Revolving
Committed Loans ratable with any revised Multicurrency Commitment Percentages
arising from any nonratable increase in the Multicurrency Commitments under this
Amendment.  Each Lender

 

6

--------------------------------------------------------------------------------


 

hereby waives any break funding costs described in Section 2.16 of the Credit
Agreement attributable to the deemed prepayments and reborrowings described in
the immediately preceding sentence.

 

(b)                                       Upon the Amendment No. 1 Effective
Date, the US Dollar Equivalent of the Multicurrency Commitment of each Lender
will be as set forth on Schedule 2.01 attached hereto.

 

(c)                                        Notwithstanding the notice timeframes
set forth in Section 2.10 of the Credit Agreement, the parties hereto
acknowledge that the increase in the Multicurrency Commitments provided herein
was made pursuant to Section 2.10 of the Credit Agreement.

 

3.                                     Effectiveness; Conditions Precedent. 
This Agreement and the amendments to the Credit Agreement herein provided shall
become effective at the time (the “Amendment No. 1 Effective Date”) when each of
the following conditions has been satisfied:

 

(a)                                 the Administrative Agent shall have
received:

 

(i)           counterparts of this Amendment duly executed by the Company, each
other Borrower, each Subsidiary Guarantor, each Lender, the Issuing Bank, the
Swing Line Lender and the Administrative Agent;

 

(ii)         favorable written opinions (addressed to the Administrative Agent
and the Lenders and dated the Amendment No. 1 Effective Date) of (i) O’Melveny &
Myers LLP, special counsel for the Company, and (ii) the Associate General
Counsel of the Company, in each case in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (and each Loan Party
hereby requests such counsel to deliver such opinions);

 

(iii) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the formation, existence and good standing
(to the extent such concept applies) of the Loan Parties and the authorization
of transactions contemplated by this Amendment, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel; and

 

(iv)      a certificate, dated the Amendment No. 1 Effective Date and signed by
the chief financial officer of the Company, confirming that all the conditions
set forth in paragraphs (a) and (b) of Section 4.02 have been satisfied;

 

(b)                                 all fees payable to the Arrangers or the
Administrative Agent for the benefit of the Lenders consenting hereto pursuant
to that certain fee letter dated as of May 16, 2013 shall have been paid in
full; and

 

(c)                                  all other fees and other amounts due and
payable on or prior to the Amendment No. 1 Effective Date, including, to the
extent an invoice with respect thereto shall have been received by the Company
not fewer than

 

7

--------------------------------------------------------------------------------


 

two Business Days (or such lesser number of days as the Company shall agree)
prior to the Amendment No. 1 Effective Date, reimbursement or payment of all
out-of-pocket expenses (including the reasonable fees and expenses of counsel to
the Administrative Agent) required to be reimbursed or paid by the Company
hereunder or under any other Loan Document.

 

Without limiting the generality of the provisions of the third paragraph of
Article VIII of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Amendment No. 1 Effective Date specifying its objection thereto.

 

4.                                     Representations and Warranties.  In order
to induce the Lenders to enter into this Amendment, each Loan Party represents
and warrants to the Administrative Agent and Lenders as follows:

 

(a)                             At the time of and immediately after giving
effect to this Amendment, (i) the representations and warranties of the Loan
Parties set forth in the Loan Documents shall be true and correct on and as of
the date hereof (other than representations which are given as of a particular
date, in which case the representation is true and correct as of such earlier
date), and (ii) no Default has occurred and is continuing.

 

(b)                             This Amendment has been duly executed and
delivered by each Loan Party and constitutes the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

 

(c)                                  The Subsidiary Guarantors party hereto are
the only Persons that are required to be a party to the Subsidiary Guarantee
Agreement pursuant to the terms of the Credit Agreement.

 

5.                                     Consent of the Subsidiary Guarantors. 
Each of the Subsidiary Guarantors hereby consents, acknowledges and agrees to
the amendments set forth herein and hereby confirms and ratifies in all respects
the Subsidiary Guarantee Agreement (including without limitation the
continuation of such Subsidiary Guarantor’s payment and performance obligations
thereunder upon and after the effectiveness of this Amendment and the amendments
contemplated hereby) and the enforceability of the Subsidiary Guarantee
Agreement against such Subsidiary Guarantor in accordance with its terms,
subject to effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’

 

8

--------------------------------------------------------------------------------


 

rights generally and subject to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

6.                                     Entire Agreement.  This Amendment,
together with the Loan Documents (collectively, the “Relevant Documents”), sets
forth the entire understanding and agreement of the parties hereto in relation
to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter.  No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty.  Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof.  None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 11.02 of the Credit Agreement.

 

7.                                     Full Force and Effect of Credit
Agreement.  Except as hereby specifically amended, modified or supplemented, the
Credit Agreement is hereby confirmed and ratified in all respects and shall be
and remain in full force and effect according to its terms.  The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.  On and after the
effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.

 

8.                                     Counterparts and Effectiveness.  This
Amendment may be executed in any number of counterparts and by the different
parties on separate counterparts and each such counterpart shall be deemed to be
an original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

9.                                     Governing Law; Severability.  THIS
AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.  ALL OBLIGATIONS OF
THE LOAN PARTIES AND THE RIGHTS OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND THE LENDERS EXPRESSED HEREIN SHALL BE IN ADDITION TO AND NOT IN LIMITATION
OF THOSE PROVIDED BY APPLICABLE LAW.  WHENEVER POSSIBLE EACH PROVISION OF THIS
AMENDMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AMENDMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AMENDMENT.

 

9

--------------------------------------------------------------------------------


 

10.                               References.  From and after the date hereof,
all references in the Credit Agreement and any of the other Loan Documents to
the “Credit Agreement”, “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement, as
amended hereby.

 

11.                              Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the Loan Parties, the Administrative
Agent, the Issuing Bank and the Lenders and their respective successors and
assigns, to the extent such assignees are permitted assignees as provided in
Section 11.04 of the Credit Agreement.

 

[Signature pages follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

LOAN PARTIES:

 

EDWARDS LIFESCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Thomas M. Abate

 

 

Name:

Thomas M. Abate

 

 

Title:

Corporate Vice President and Chief Financial Officer

 

 

 

 

 

EDWARDS LIFESCIENCES WORLD TRADE CORPORATION

 

 

 

 

 

By:

/s/ Thomas M. Abate

 

 

Name:

Thomas M. Abate

 

 

Title:

Corporate Vice President, Chief Financial Officer

 

 

 

 

 

EDWARDS LIFESCIENCES LLC

 

 

 

 

 

By:

/s/ Thomas M. Abate

 

 

Name:

Thomas M. Abate

 

 

Title:

Corporate Vice President, Chief Financial Officer

 

 

 

 

 

EDWARDS LIFESCIENCES (U.S.) INC.

 

 

 

 

 

By:

/s/ Thomas M. Abate

 

 

Name:

Thomas M. Abate

 

 

Title:

Corporate Vice President, Chief Financial Officer

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

EDWARDS LIFESCIENCES CORPORATION OF PUERTO RICO

 

 

 

 

 

By:

/s/ Thomas M. Abate

 

 

Name:

Thomas M. Abate

 

 

Title:

Corporate Vice President and Chief Financial Officer

 

 

 

 

 

 

EDWARDS LIFESCIENCES AG

 

 

 

 

 

By:

/s/ Jean-Françoise Beyrath

 

 

Name:

Jean-Françoise Beyrath

 

 

Title:

Director

 

 

 

 

 

EDWARDS LIFESCIENCES TECHNOLOGY SARL

 

 

 

 

 

By:

/s/ Jean-Françoise Beyrath

 

 

Name:

Jean-Françoise Beyrath

 

 

Title:

Director

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Anthea Del Bianco

 

 

Name:

Anthea Del Bianco

 

 

Title:

Vice President

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

BANK OF AMERICA, N.A., as a Lender,

 

Issuing Bank and Swing Line Lender

 

 

 

 

 

By:

/s/ Zubin R. Shroff

 

 

Name:

Zubin R. Shroff

 

 

Title:

Director

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Dawn L. LeeLum

 

 

Name:

Dawn L. LeeLum

 

 

Title:

Executive Director

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:

/s/ Andrea S. Chen

 

 

Name:

Andrea S. Chen

 

 

Title:

Director

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:

/s/ Joseph M Schnorr

 

 

Name:

Joseph M Schnorr

 

 

Title:

Senior Vice President

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

By:

/s/  Scott O’Connell

 

 

Name:

Scott O’Connell

 

 

Title:

Director

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

By:

/s/  Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/  Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

Name of Institution:

 

 

 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name:

Bertram H. Tang

 

 

Title:

Authorized Signatory

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

By:

/s/ Kelly Chin

 

 

Name:

Kelly Chin

 

 

Title:

Authorized Signatory

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

UNION BANK, N.A., as a Lender

 

 

By:

/s/ Margaret Furbank

 

 

Name:

Margaret Furbank

 

 

Title:

Vice President

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Name of Institution:

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

By:

/s/ Eric Seltenrich

 

 

Name:

Eric Seltenrich (20151)

 

 

Title:

Senior Vice President

 

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Multicurrency Commitments

 

 

 

Multicurrency
Commitment

 

Multicurrency
Commitment
Percentage

 

Bank of America, N.A.

 

$

88,500,000.00

 

13.615384615

%

JPMorgan Chase Bank, N.A.

 

$

88,500,000.00

 

13.615384615

%

Wells Fargo Bank, National Association

 

$

88,500,000.00

 

13.615384615

%

U.S. Bank National Association

 

$

67,500,000.00

 

10.384615385

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

56,000,000.00

 

8.615384615

%

Deutsche Bank AG New York Branch

 

$

56,000,000.00

 

8.615384615

%

Mizuho Corporate Bank, Ltd.

 

$

56,000,000.00

 

8.615384615

%

Goldman Sachs Bank USA

 

$

41,250,000.00

 

6.346153846

%

Morgan Stanley Bank, N.A.

 

$

41,250,000.00

 

6.346153846

%

Union Bank, N.A.

 

$

33,250,000.00

 

5.115384615

%

HSBC Bank USA, National Association

 

$

33,250,000.00

 

5.115384615

%

 

 

$

650,000,000.00

 

100.000000000

%

 

Yen Enabled Commitments

 

 

 

Yen Enabled
Commitment

 

Yen Enabled
Commitment
Percentage

 

Bank of America, N.A.

 

$

16,500,000.00

 

16.500000000

%

JPMorgan Chase Bank, N.A.

 

$

16,500,000.00

 

16.500000000

%

Wells Fargo Bank, National Association

 

$

16,500,000.00

 

16.500000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

11,500,000.00

 

11.500000000

%

Deutsche Bank AG New York Branch

 

$

11,500,000.00

 

11.500000000

%

Mizuho Corporate Bank, Ltd.

 

$

11,500,000.00

 

11.500000000

%

Union Bank, N.A.

 

$

8,000,000.00

 

8.000000000

%

HSBC Bank USA, National Association

 

$

8,000,000.00

 

8.000000000

%

 

 

$

100,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 3.01

 

CERTAIN QUALIFICATION MATTERS

 

None.

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 3.05

 

LITIGATION

 

1. All items under the Company’s Form 10-K filed on February 28, 2013 with the
Securities and Exchange Commission for the fiscal year ended December 31, 2012,
Part I, Item 3 “Legal Proceedings”

 

2. All items under the Company’s Form 10-Q filed on May 6, 2013 with the
Securities and Exchange Commission for the fiscal quarter ended March 31, 2013,
Part II, Item 1 “Legal Proceedings”

 

AMENDMENT NO. 1 TO FOUR YEAR CREDIT AGREEMENT

 

--------------------------------------------------------------------------------